DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2020 has been entered. Upon entering amendment, claims 1, 13-14 have been amended. Claims 1-14 remain pending. 
Response to Arguments
Applicant's arguments filed 11/5/2020 with respect to the amended language of claims 1, 13-14 have been fully considered but they are not persuasive. Claims 1, 13-14 now recite “one or more load devices” in the preamble, “one or more load device detectors” in the body of the claims, “one or more power connectors” in the body of the claims, and “the processor is configured to establish one or more application level control relationships between a plurality of connected load devices and one or more user interface elements.” The recitation of “one or more load devices”, “one or more power connectors”, and “one or more load device detectors” requires only one of each to be read into the claim. The recitation of “a plurality of connected load devices” in the last wherein clause does not require that these plurality of loads are simultaneously connected at the same time, as evidenced by the “one or more” language in the claim that only requires one load device, one load device detector, and one power connector. The broad language of the claims can be read as connecting one load first, then removing it and connecting a second load (not a simultaneous connection of the plurality of loads). This satisfies . 
Further analysis of the claims are presented below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schlichter (2013/0191654 A1) in view of Pincu et al. (2007/0206749 A1) in further view of Ramalingam et al. (2016/0349821 A1).
Regarding Claim 1,
Schlichter (Figs.4-6) teaches a support system for supporting the commissioning of a networked power distribution system for supplying power to and exchanging communication data with one or more load devices (par [26]; i.e. type 1 PD 110 or type 2 PD 110), the networked power distribution system comprising at least one power supply (item 14) with one or more power connectors (i.e. power connector 1-8) for supplying power to the one or more power connectors (pars [27-28]; supplying DC power to the connected type 1 device or type 2 device) and a data communication interface for exchanging communication data with the one or more load devices 
Schlichter teaches one or more load device detectors (items 132, 142) for detecting the connecting and/or disconnecting of a load device to or from a power connector (pars [29-30]), and a processor (items 130,  134, 140, 144, 160 of control system 125) configured to perform steps of commissioning the networked power distribution system with regard to the load device (pars [29-30]), wherein the processor is adapted to automatically perform at least some of the commissioning steps in response to the detection of the connecting and/or disconnecting of the load device (pars [28-30]; Schlichter teaches in response to detecting the connecting/disconnecting of the connected and/or disconnected device, power switches 134, 144 are automatically controlled to be activated/deactivated), wherein the one or more load device detectors (132, 142) are adapted to generate an information indicative of one or more (i.e. only one is required to be read into the claim) of (i) the connecting and (ii) the disconnecting (pars [29-30]; Schlichter teaches the detector 142 detects if a type-2 powered device is coupled to wire pair 19 and wire pair 17. If so, then the detector 142 sends a control signal to the switch 144. Thus, upon connecting the type-2 PD,  Schlichter uses the detected type info to send a control signal indicative of a type-2 PD has been connected to the switch 144), wherein the processor is adapted to utilize the information in performing the at least some of the commissioning steps (pars [29-30]; the configuration of the switches 134, 144 are done adaptively by the processor), wherein the information includes a power connector information indicative of the power connector to which or from which the load device is being connected or disconnected and/or a power supply information indicative of the power supply supplying the power thereto (pars [28-30]; Schlichter teaches the power supply information is self-contained 
Schlichter does not explicitly disclose wherein the power supply information represent information about the location of the load device in the networked power distribution system.
Pincu (Fig.2B), however, similar to Schlichter teaches a Power source equipment (PSE) (item 300) and one or more load devices (item 260). Pincu teaches wherein the power supply information represent information about the location of the load device (260) in the networked power distribution system (pars [87 and 90]; The powered device 260 sends location information which is used by the PSE).
Thus, the combination teaches the power supply information would obviously further include information about location of the powered device/load device which is taken into consideration in performing the commissioning in Schlichter’s system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Schlichter to that of Pincu’s power supply information representative of the location of the load device. The motivation would have been to accurately identify and track the location of the connected load device. 
The combination does not explicitly disclose wherein the processor is configured to establish one or more application level control relationships between a plurality of connected load devices and one or more user interface elements based on the location information, such that the one or more application level control relationships enable the one or more user interface elements to control plurality of the load devices. 
Ramalingam (Figs.2-5, 7a-7d), however, teaches a Power source equipment (PSE) (item 520), a processor (202/300) and a plurality of load devices (Ramalingam has a plurality of replaceable loads 502a at the one connection over the lifetime of the device (i.e. connecting one load 502a, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Ramalingam. The motivation would have been to remotely and selectively manage control of a plurality of load devices (not simultaneously connected at the same time) in a particular room or office by establishing associations between the load(s) and the user interface element.
Note: Ramalingam also has a plurality of simultaneously connected loads (502a, 506a) that are controlled by the one or more user interface element (530) (pars [46, 49]). However, the independent claims have not yet claimed a plurality of loads simultaneously connected, because of the “one or more” language of   “one or more load devices” in the preamble, “one or more load device detectors” in the body of the claims, “one or more power connectors” in the body of the claims.
Regarding Claim 3,
The combination of Schlichter, Pincu, and Ramalingam teaches the claimed subject matter in claim 1 and the combination further teaches wherein the at least some of the commissioning steps include steps of commissioning the data communication interface with regard to the load device (Schlichter, pars [29-30]; Schlichter teaches data and power are conveyed over the same interface, so the power commissioning has also an impact on the data communication interface).
Regarding Claim 12,

The combination of Schlichter, Pincu, and Ramalingam teaches the support system as defined in claim 1 for supporting the commissioning of the networked power distribution system (see rejection of claim 1). 
Regarding Claim 13,
The combination of Schlichter, Pincu, and Ramalingam teaches the apparatus necessary to complete the recited method steps in claim 13 as discussed above in the rejection of claim 1. 
Regarding Claim 14,
The combination of Schlichter, Pincu, and Ramalingam teaches a computer program for controlling a support system for supporting the commission of a networked power distribution system for supplying power to an exchanging communication data with one or more load devices (see rejection of claim 1. It is further noted that the combination have controllers for controlling), wherein the computer program comprises program code configured to (see rejection of claim 1. The combination teaches hardware and controllers that have software/program code to carry out the claimed configuration). 
. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schlichter (2013/0191654 A1) in view of Pincu et al. (2007/0206749 A1) in further view of Ramalingam et al. (2016/0349821 A1) and in further view of Gammel et al. (2013/0076133 A1).
Regarding Claim 2,
The combination of Schlichter, Pincu, and Ramalingam teaches the claimed subject matter in claim 1. The combination does not explicitly disclose that detecting the connecting of the load device is based on one or more of (ii) a power negotiation process performed between the at least one power supply and the load device. 
Gammel (Figs.1-2), however, teaches that detecting the connection of the load device (204) is on one or more of (ii) a power negotiation process performed between the at least one power supply and the load device (par [32]; Gammel teaches detecting the connection of PD 204 and a negotiating process with the PD 204 ensues to determine whether PD204 is capable of receiving power. If it is, the switches 118 are controlled to provide power to the PD).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Gammel. The motivation would have been to bolster the detection mechanism of Schlichter by additionally determining how much power the load device can receive via well-known and well-desired negotiation process. 
Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schlichter (2013/0191654 A1) in view of Pincu et al. (2007/0206749 A1) in further view of Ramalingam et al. (2016/0349821 A1) and in further view of Kestelli (2007/0132487 A1).
Regarding Claim 4,

Schlichter does not explicitly disclose information is indicative of a characteristic of the load device. 
Kestelli (Fig.2), however, teaches generating information indicated of a characteristic of the load device (pars [40-42]; Kestelli teaches the after the PD 140 has been detected and determined to be valid, the PD 140 presents a classification signature to the PSE 120 indicating its required power. This meets the broadest reasonable interpretation (BRI) of “information of a characteristic of the load device”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Kestelli. The motivation would have been in order to apply the required power of the load device based on its determined class. 
Regarding Claim 6,
The combination of Schlichter, Pincu, Ramalingam and Kestelli teaches the claimed subject matter in claim 4 and the combination further teaches wherein generating the information indicative of a characteristic of the load device includes performing a training procedure on the load device (Kestelli, pars [40-42]; Kestelli teaches detecting a PD being connected and checking the detection signature to determine if the PD is valid. If the PD is valid, the PD presents a classification signature to the PSE indicating how power it will draw when powered up), wherein the training procedure includes controlling the at least one power supply to supply a . 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schlichter (2013/0191654 A1) in view of Pincu et al. (2007/0206749 A1) in further view of Ramalingam et al. (2016/0349821 A1) and in further view of Dayan et al. (2004/0082369 A1)
Regarding Claim 5,
The combination of Schlichter in view of Pincu and Ramalingam teaches the claimed subject matter in claim 1 and the combination further teaches that it is known and intended for multiple devices to be connected to the power connector (Schlichter, Fig.1, and Pincu, Fig.2B, at least two PDs 260, Ramalingam, Figs.2 and 7A, plurality of PDs). The combination does not explicitly disclose that when a load device is disconnected from the power connector, the information includes one or more of (i) a load device identity information indicative of the identity of the load device.
Dayan (Fig.6), however, teaches when a load device (item 76) is disconnected from the power connector (C1 and C2), the information includes one or more of (i) a load device identity information indicative of the identity of the load device (par [48]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Dayan. The motivation would have been to identify the when a load is disconnected from the power connector. 
s 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Schlichter (2013/0191654 A1) in view of Pincu et al. (2007/0206749 A1) in further view of Ramalingam et al. (2016/0349821 A1) and in further view of Mancey et al. (2004/0230846).
Regarding Claim 7,
The combination of Schichter, Pincu and Ramalingam teaches the claimed subject matter in claim 1. The combination does not explicitly disclose wherein the at least some of the commissioning steps include determining whether the load device is allowed to be connected to the power connector. 
Mancey (Fig.5) however, teaches wherein the at least some of the commissioning steps include determining whether the load device is allowed to be connected to the power connector (abstract, par [41]; Mancey teaches determining whether the demand of the load device demand exceeds a power limit to determine where the load device is allowed to be connected to the power connector). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Mancey. The motivation would have been to prioritize and guarantee power supply to load devices over others with regard to a specified limit of on the supply of power. 
Regarding Claim 8,
The combination of Schlichter, Pincu, Ramalingam and Mancey teaches the claimed subject matter in claim 7 and the combination further teaches wherein the processor is adapted, if it is determined that the load device is not allowed to be connected to the power connector, to control the networked power distribution system to not provide power to the load device (Mancey, abstract, par [42]; disconnect and disable the port/power connector so that the load device is disconnected from the power supply).
s 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schlichter (2013/0191654 A1) in view of Pincu et al. (2007/0206749 A1) in further view of Ramalingam et al. (2016/0349821 A1) and in further view of Zimmerman et al. (2013/0339760 A1).
Regarding Claim 9,
The combination of Schlichter, Pincu, and Ramalingam teaches the claimed subject matter in claim 1 and the combination further teaches at least one commissioning step of establishing application level control relationships with regard to the load device (see rejection of claim 1; Ramalingam, Figs.2-5,7a, pars [40, 46, 49]). 
In order to further expedite prosecution and to show that are could be some commissioning steps (i.e. more than one), Zimmerman is being relied upon. 
Zimmerman (Figs.3-4), however, teaches that at least some of the commissioning steps include steps of establishing application level control relationships with regard to the load device (pars [36-38, 40-44]; Zimmerman teaches a PSE 135 that adapts to the power demands of the PD 350A-350N by allocating more or less power to the PD. This meets the BRI of “establishing level control relationships” with regard to the load device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Zimmerman. The motivation would have been to build a more robust system that changes the power allocated to the load device based on a specified power level required by the load device.
Note: the language in claim 9 is broad and in order to overcome the prior art, the applicant is encouraged to be more explicit in defining the functionality of the commissioning steps.
 Regarding Claim 10,
The combination of Schlichter, Pincu, Ramalingam teaches the claimed subject matter in claim 1 and the combination in further view of Zimmerman teaches wherein the processor is adapted to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Zimmerman. The motivation would have been to build a more robust system that adaptively changes the power allocated to the load device based on a specified power level required by the load device.
Note: the language in claim 10 is broad and in order to overcome the prior art, the applicant is encouraged to be more explicit in defining the functionality of the processor.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schlichter (2013/0191654 A1) in view of Pincu et al. (2007/0206749 A1) in further view of Ramalingam et al. (2016/0349821 A1) and in further view of Apfel (2010/0007334 A1).
Regarding Claim 11,
The combination of Schlichter, Pincu, and Ramalingam teaches the claimed subject matter in claim 1. The combination does not explicitly disclose performing steps of commissioning the 
Apfel (Figs.1 and 6), however, teaches performing steps of commissioning the data communication interface with regard to a load device not yet powered by any power connector and, in response thereto, to control the at least one power supply to supply power to a connector to which the load device is connected (pars [51-55]; Apfel teaches a PSE periodically polls unused ports to detect newly connected powered devices, classifies the newly connected powered devices, and then provides power to them).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of the combination to that of Apfel. The motivation would have been to detect and classify newly connected load devices to unused ports that have yet to be powered in order to supply them with power.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASEM MOURAD whose telephone number is (571)270-7770.  The examiner can normally be reached on M-F 9:00-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RASEM MOURAD/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836